NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-4024
                                     ___________

                                JACEK BETKOWSKI,
                                           Petitioner
                                        v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent
                   ____________________________________

                     On Petition for Review of an Order of the
                           Board of Immigration Appeals
                                  (A094-243-372)
               Immigration Judge: Honorable Margaret R. Reichenberg
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 11, 2011
              Before: SLOVITER, FISHER AND WEIS, Circuit Judges

                              (filed : March 15, 2011)
                                      ___________

                                      OPINION
                                     ___________

PER CURIAM.

             Jacek Betkowski petitions for review of a final order of removal entered by

the Board of Immigration Appeals (“BIA”). We will deny the petition.

                                           I.

             Betkowski, presently age forty, is a native and citizen of Poland. He
entered the United States in 1996 on a six-month tourist visa and overstayed. In 1999, he

pled guilty in a New Jersey state court to charges of aggravated assault and unlawful

possession of a weapon. In 2009, the Department of Homeland Security served a Notice

to Appear, which it later amended. Betkowski conceded removability both for

overstaying his visa, 8 U.S.C. § 1227(a)(1)(B), and as an alien convicted of a crime

involving moral turpitude, id. § 1227(a)(2)(A)(i). He applied for asylum, withholding of

removal, Convention Against Torture (“CAT”) relief, and, alternatively, voluntary

departure.

              Prior to a scheduled merits hearing, Betkowski moved for a continuance

while he pursued a post-conviction review (“PCR”) petition attacking the 1999

conviction, and while he waited for unspecified documents to arrive from Poland. The

Immigration Judge (“IJ”) denied a continuance for lack of good cause, noting, inter alia,

the absence of any reason to await the outcome of the PCR proceeding, and that

Betkowski had been afforded ample time to obtain and submit relevant documents.

              In his testimony before the IJ, Betkowski stated that as a student in Poland

he was a leader in the Solidarity movement against the communist regime. In 1988, he

participated in a rally or strike against the government. He was arrested and detained for

three to four months. Betkowski stated that he was beaten and raped in detention on

numerous occasions by four prison guards. After his release, Betkowski finished school

and remained in Poland for eight years without incident. He claimed that he left Poland

in 1996 to escape retribution from the guards who had assaulted him. He stated that
                                             2
those guards now have important government jobs (e.g., policeman) and might lose those

jobs if he were to complain about their past activities.

              The IJ denied the asylum application as untimely filed because Betkowski

entered this country in 1996 but did not seek asylum until 2010. With regard to

withholding of removal, the IJ rejected Betkowski‟s credibility, finding that his testimony

differed materially from his written application, and that his primary corroborating

document (a letter from his mother) made no mention of detention, beatings, or rape.

Assuming Betkowski‟s credibility, the IJ found that his mistreatment was not on account

of a statutorily protected ground, and even if he suffered cognizable persecution in 1988,

the IJ observed that country conditions in Poland have changed. The IJ also denied CAT

relief, finding no showing that Betkowski more likely than not would be tortured in

Poland, and denied voluntary departure because Betkowski did not have a valid passport.

              Betkowski appealed, arguing that the IJ erred in failing to grant a

continuance so that he could pursue his PCR petition on the ground that the 1999 guilty

plea violates Padilla v. Kentucky, 130 S. Ct. 1473 (2010), because counsel allegedly did

not advise him of the immigration consequences of the plea. The BIA dismissed the

appeal. It affirmed the finding that the asylum application is time-barred, and, as to

withholding of removal, it found no error in the adverse credibility determination,

observing that the IJ reasonably doubted Betkowski‟s veracity. The BIA noted that

Betkowski did not challenge the credibility finding on appeal, and it affirmed on the basis

of that finding alone. The BIA also affirmed the denial of CAT relief, and it observed
                                              3
that Betkowski “has failed to meaningfully contest the dispositive determinations made in

his case and he has failed to raise any arguments warranting disturbing the [IJ]‟s

decision.” Finally, the BIA affirmed the denial of a continuance, explaining that

Betkowski‟s 1999 conviction remains final, and that he presented no evidence that the

conviction has been called into question so as to warrant a continuance. Betkowski

timely filed a petition for review.

                                             II.

              This Court‟s jurisdiction is founded upon 8 U.S.C. § 1252(a)(1), although

we are without jurisdiction to review the determination that the asylum application was

untimely filed. See Sukwanputra v. Gonzales, 434 F.3d 627, 633 (3d Cir. 2006);

Tarrawally v. Ashcroft, 338 F.3d 180, 185 (3d Cir. 2003).

              On the merits, we agree with the Attorney General that Betkowski has

largely waived review in this Court. Betkowski‟s brief on appeal, which totals two

pages, is devoted almost entirely to recounting the procedural history of the case, and

concludes with a cursory request that this Court “review the order of removal and grant a

stay of removal pending the outcome of the … ongoing [PCR] hearing.”1 Brief at 2. “An

issue is waived unless a party raises it in its opening brief, and for those purposes a

passing reference to an issue … will not suffice to bring that issue before this court.”


   1
    A motions panel of this Court has already denied Betkowski‟s motion for a stay of
   removal. Insofar as Betkowski seeks to renew his stay request, or seeks
   reconsideration, that request is denied in light of our decision to deny the petition for
   review.
                                              4
Laborers‟ Int‟l Union v. Foster Wheeler Corp., 26 F.3d 375, 398 (3d Cir. 1994)

(quotation marks omitted); see also Hoxha v. Holder, 559 F.3d 157, 162 (3d Cir. 2009)

(explaining that “our appellate procedure mandates that the appellant must provide in a

single document -- the appellate brief -- both the issues for review and the supporting

argument. Failure to follow this procedure is fatal to appellant‟s cause.”). Because

Betkowski has failed to address his claims for withholding of removal and CAT relief,

we deem those issues waived and do not address them.2

              However, mindful that Betkowski is a pro se litigant, it is at least arguable,

as the Attorney General seems to acknowledge, that Betkowski has preserved a challenge

to the denial of his motion for a continuance pending the outcome of the PCR proceeding.

Betkowski raised that issue before the BIA, and the issue is presented in his opening brief

in support of a renewed request for a stay of removal. Accordingly, and giving

Betkowski the benefit of the doubt, we will review the continuance issue on the merits.

              Our review is for abuse of discretion. Ponce-Leiva v. Ashcroft, 331 F.3d

369, 377 (3d Cir. 2003). “„The question whether denial of a continuance in an

immigration proceeding constitutes an abuse of discretion cannot be decided through the

application of bright-line rules; it must be resolved on a case by case basis according to


   2
     In any event, we fully agree with the Attorney General that, even if we were to reach
   the merits, substantial evidence in the record supports the BIA‟s denial of relief. See
   Respondent‟s Br. at 25-32. The adverse credibility determination was based on
   material inconsistencies between Betkowski‟s testimony and the other evidence of
   record, and, for purposes of CAT protection, Betkowski failed to establish that it is
   more likely than not that he would be tortured if returned to Poland.
                                             5
the facts and circumstances of each case.‟” Id. (quoting Baires v. INS, 856 F.2d 89, 91

(9th Cir. 1988)). An IJ “may grant a motion for continuance for good cause shown.” 8

C.F.R. § 1003.29.

              Betkowski moved for a continuance prior to his merits hearing based on the

fact that a state trial court had scheduled a preliminary conference on his PCR petition.

The IJ determined that this was insufficient to show good cause. The BIA affirmed that

determination, explaining that Betkowski failed to show that the 1999 conviction was no

longer final or had been rendered invalid in any respect.

              This Court has held that the pendency of post-conviction motions or other

forms of collateral attack “does not vitiate finality [for immigration purposes], unless and

until the convictions are overturned as a result of the collateral motions.” Paredes v.

Att‟y Gen., 528 F.3d 196, 198-199 (3d Cir. 2008). Betkowski has not shown that his

conviction has been called into question or overturned by any court; he merely suggests

that the 1999 conviction is vulnerable to attack in light of Padilla. We conclude on this

record that the refusal to continue proceedings was not an abuse of the IJ‟s discretion.

                                            III.

              For the foregoing reasons, we will deny the petition for review.




                                             6